DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claims 1, 10, and 17 recite “a biasing member for moving or holding the plurality of sealing elements in the dormant condition,” when moving is associated with active condition, and holding is associated with dormant condition. Please distinguish. 
Claim 10, the term “the second sealing assembly” lacks antecedent basis. The claim should depend from claim 2 instead. 
Claim 11, the term “the first…sealing assemblies” lack antecedent basis. The term “first” sealing assembly was not positively set forth in the parent claim. 
Claim 12, the term “the plurality of sealing elements” lack antecedent basis because it fails to distinguish the plurality of sealing elements of which sealing assembly (first, second, or both).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’153 (CA 2761153) in view of Dunlap et al. (US 5678635), both references previously cited.
 	With respect to claim 1, CA’153 discloses a well-stimulation apparatus (fig. 1) comprising: a tie rod (22 and page 3, lines 1-3) with a first end (towards 24) and a second end (towards 26); a stimulant-material container (30) that is configured to be secured about the tie rod (with 24, 26); and a sealing assembly (23, 29, 70, fig. 6) that is couplable to the first end of the tie rod, the sealing assembly being actuatable (page 16, lines 21-41) between a dormant condition and an active condition for isolating a portion of a wellbore. 
	However, CA’153 fails to teach the explicit details of the sealing assembly “wherein the sealing assembly comprises a mandrel; a plurality of sealing elements that are actuatable between a dormant condition and an active condition, the plurality of sealing elements are positioned about the mandrel, each of the plurality of sealing elements comprises an outer edge that is configured to engage an inner wall of a wellbore or a tubular therein when in the active condition; and a biasing member for moving or holding the plurality of sealing elements in the dormant condition” as specifically called for in the claims. 
	Dunlap et al. teaches a well apparatus and sealing assembly that comprises: a mandrel 22; a plurality of sealing elements (160-170) that are actuatable between a dormant condition and an active condition, the plurality of sealing elements are positioned about the mandrel, each of the plurality of sealing elements comprises an outer edge (exterior of 160-170) that is configured to engage an inner wall of a wellbore or a tubular (fig. 14) therein when in the active condition; and a biasing member (collectively 132/152/154, and collectively 182/184/194) for moving or holding the plurality of sealing elements in the dormant condition. See additionally col. 10, lines 11-22, and col. 10, line 65 – col. 11, line 25. 
	It would be considered obvious to one of ordinary skill in the art to have provided the sealing assembly of CA’153 with a sealing assembly as specifically taught by Dunlap et al. in order to provide a specific seal assembly for use in sealing within a well tubular.  
With respect to claim 2, CA’153 further discloses a second sealing assembly (62) that is couplable to the second end of the tie rod (fig. 10). 

With respect to claim 3, CA’153 further discloses a fastener (24, 26) for coupling the first sealing assembly and the second sealing assembly to the first end and the second ends respectively of the tie rod (fig. 1). 

With respect to claim 4, CA’153 further discloses that the stimulant-material container comprises one or more sleeves (51, 52 fig. 7) that are configured to receive stimulant material therein. 

With respect to claim 5, CA’153 further discloses the stimulant material is deflagratable for generating a pressure event (page 17, lines 33-41). 

With respect to claim 6, CA’153 further discloses that the tie rod is configured to bear a tensile load that is generated by the pressure event (page 18, lines 1-12 and fig. 9). 

With respect to claim 7, CA’153 further discloses that when the sealing assemblies are in the active condition, the pressure event is directed in a radial outward direction from the well stimulation apparatus (page 7, lines 18-26). 

With respect to claim 9, CA’153 further discloses at least one stimulation-activation device (40) for igniting the stimulant material.
With respect to claim 10, CA’153 in view of Dunlap et al. teaches a second sealing assembly (second assembly is identical to the first assembly (upper part) shown for clarity, Dunlap: fig. 6, page 16, lines 21-41) comprises: a mandrel 22; a plurality of sealing elements (160-170) that are actuatable between a dormant condition and an active condition, the plurality of sealing elements are positioned about the mandrel, each of the plurality of sealing elements comprises an outer edge (exterior of 160-170) that is configured to engage an inner wall of a wellbore or a tubular (fig. 14) therein when in the active condition; and a biasing member (collectively 132/152/154, and collectively 182/184/194) for moving or holding the plurality of sealing elements in the dormant condition. See additionally col. 10, lines 11-22, and col. 10, line 65 – col. 11, line 25. 

With respect to claim 11, CA’153 teaches wherein the first and second sealing assemblies each comprises an actuation body (Fig. 6) that is at least one of: an actuation gas-generator, a hydraulic-pressure driven mechanism, a pneumatic-pressure driven mechanism, a mechanical mechanism such as a spring, an electric motor, an electric solenoid, and combinations thereof. CA’153 further teaches that the actuation body is at least: an actuation gas-generator (abstract, col. 10, lines 21-23). 

With respect to claim 12, CA’153 further teaches that the plurality of sealing elements is stacked about the mandrel at an acute angle with respect to a longitudinal direction of the well-stimulation apparatus (fig. 14). 
With respect to claim 13, CA’153 in view of Dunlap et al. further teaches that the plurality of sealing elements are swingable between an angle of repose a in the dormant condition and an angle of attack 3>a in the active condition (DUNLAP: column 7, lines 65-67). 

With respect to claims 14 and 15, all the additional features are constructive choices that a person skilled in the art would have known at the time of the claims. Although the combination of references is silent as to a range of repose angle of between 0-75o or a range of attack angle of between 10-80o as instantly claimed, it would have been obvious to a person having ordinary skill in the art to provide for a range of angles as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

 	With respect to claim 17, CA’153 discloses a sealing assembly (23, 29, 70, fig. 6) for isolating a portion of a wellbore and an actuation gas-generator (abstract, col. 10, lines 21-23) for generating a gas flow for actuating the plurality of sealing elements from the dormant condition to the active condition. 
 	However, CA’153 fails to teach the explicit details of the sealing assembly “wherein the sealing assembly comprises a mandrel; a plurality of sealing elements that are actuatable between a dormant condition and an active condition, the plurality of sealing elements are positioned about the mandrel, each of the plurality of sealing elements comprises an outer edge that is configured to engage an inner wall of a wellbore or a tubular therein when in the active condition; and a biasing member for moving or holding the plurality of sealing elements in the dormant condition” as specifically called for in the claims. 
	Dunlap et al. teaches a well apparatus and sealing assembly that comprises: a mandrel 22; a plurality of sealing elements (160-170) that are actuatable between a dormant condition and an active condition, the plurality of sealing elements are positioned about the mandrel, each of the plurality of sealing elements comprises an outer edge (exterior of 160-170) that is configured to engage an inner wall of a wellbore or a tubular (fig. 14) therein when in the active condition; and a biasing member (collectively 132/152/154, and collectively 182/184/194) for moving or holding the plurality of sealing elements in the dormant condition. See additionally col. 10, lines 11-22, and col. 10, line 65 – col. 11, line 25. 
	It would be considered obvious to one of ordinary skill in the art to have provided the sealing assembly of CA’153 with a sealing assembly as specifically taught by Dunlap et al. in order to provide a specific seal assembly for use in sealing within a well tubular.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’153 in view of Dunlap et al., or in the alternative, further in view of EITSCHBERGER (US 2016/0273902 previously cited).
 	Although CA’153 in view of Dunlap et al. may not explicitly teach “wherein the pressure event has a peak pressure of between about 10,000 pounds per square inch (psi) and 50,000 psi” as called for by the claim, the reference does teach there are limits to the high pressure (local concentration also brings about the effect that the well or its lining is only exposed to the high pressures to a limited extent, CA’153: page 17, lines 33-41). Therefore, it would have been obvious to a person having ordinary skill in the art to provide for peak pressure limits as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
EITSCHBERGER discloses that an assembly withstands a pressure event in a well have a peak of between 10000 psi and 50000 psi (paragraphs [0010] and [0031]) for the purpose of withstanding a downhole generated pressure event. It would have been obvious to a person skilled in the art to arrive at the pressure event having peak pressures defined in claim 8 by combining the teachings of CA’153 as modified by Dunlap et al., and further in view of EITSCHBERGER. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’153 in view of Dunlap et al. as applied to claim 1 above, and further in view of WILLIAMS ET AL (US 2014/0360787, previously cited).
CA’153 in view of Dunlap et al. discloses the well stimulation apparatus as stated above. However fails to teach “a knuckle that is couplable to one end of the well-stimulation apparatus, and the knuckle comprises: a central portion rotatably coupled to well-stimulation apparatus via a first joint, and a coupling portion rotatably coupled to the central portion via a second joint” as claimed. 
WILLIAMS ET AL teaches a knuckle connector (17) for coupling a first downhole apparatus (motor 2) to a second downhole apparatus (drill bit 110), the knuckle connector comprising: a central portion (76) rotatably coupled to a first joint (66) and a second joint (68); a first coupling portion (joint 120) rotatably coupled to the central portion (118) via the first joint; and a second coupling portion (joint 120’) rotatably coupled to the central portion via the second joint. WILLIAMS ET AL further discloses knuckle connector for coupling a first downhole apparatus to a line from surface (fig. 7).      
Therefore, it would have been considered obvious to one of ordinary skill in the art to have provided in the apparatus of CA’153 as modified by Dunlap et al. with a knuckle in view of WILLIAMS ET AL in order to provide a coupling mechanism with the apparatus. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        8/8/2022